Exhibit 4.1 EXECUTION VERSION AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT dated as of July 29, 2009 among CIT GROUP INC., CERTAIN SUBSIDIARIES OF CIT GROUP INC., VARIOUS LENDERS, BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent, and BARCLAYS CAPITAL as Sole Lead Arranger, Sole Bookrunner and Syndication Agent $3,000,000,000 Senior Secured Credit Facilities TABLE OF CONTENTS SECTION 1. DEFINITIONS AND INTERPRETATION 2 Definitions 2 Accounting Terms 29 Interpretation, etc 30 SECTION 2. LOANS 30 Term Loans 30 Pro Rata Shares; Availability of Funds 31 Use of Proceeds 32 Evidence of Debt; Register; Lenders’ Books and Records; Notes 32 Interest on Loans 33 Conversion/Continuation 34 Default Interest 35 Fees; Initial Yield Payment 35 Voluntary Prepayments 36 Mandatory Prepayments/Commitment Reductions 36 Application of Prepayments/Reductions 37 General Provisions Regarding Payments 38 Ratable Sharing 39 Making or Maintaining LIBOR Rate Loans 40 Increased Costs; Capital Adequacy; Reserves on LIBOR Rate Loans 42 Taxes; Withholding, etc 43 Obligation to Mitigate 46 Defaulting Lenders 46 Removal or Replacement of a Lender 47 Uncommitted New Term Loan Facility 48 SECTION 3. CONDITIONS PRECEDENT 51 Closing Date 51 Conditions to Each Credit Extension 53 Conditions to Amendment and Restatement 53 SECTION 4. REPRESENTATIONS AND WARRANTIES 54 Organization; Requisite Power and Authority; Qualification 54 Capital Stock and Ownership 54 Due Authorization 55 No Conflict 55 Governmental Consents 55 Binding Obligation 55 Historical Financial Statements 55 [Reserved] 56 No Material Adverse Change 56 No Restricted Junior Payments 56 Adverse Proceedings, etc 56 Payment of Taxes 56 Properties 56 Environmental Matters 57 No Defaults 57 Governmental Regulation 57 Margin Stock 58 Employee Matters 58 Employee Benefit Plans 58 Certain Fees 59 Solvency 59 Compliance with Statutes, etc 59 Disclosure 59 Terrorism Laws and FCPA 60 Insurance 60 Common Enterprise 60 Security Interest in Collateral 60 Intellectual Property 60 Permits, etc 61 Unencumbered Assets 61 Conversion of Intercompany Loans to Company 61 SECTION 5. AFFIRMATIVE COVENANTS 61 Financial Statements and Other Reports 61 Existence 66 Payment of Taxes and Claims 66 Maintenance of Properties 66 Insurance 66 Books and Records; Inspections 67 Lenders Meetings 67 Compliance with Laws 67 Environmental 68 Restricted Subsidiaries 70 [Intentionally Omitted] 71 [Intentionally Omitted] 71 Further Assurances 71 Miscellaneous Business Covenants 71 Use of Proceeds 72 Intermediate Holding Company 72 Approved Restructuring Plan 73 Ratings 73 Post Closing Matters 73 SECTION 6. NEGATIVE COVENANTS 73 Indebtedness 73 Liens 76 No Further Negative Pledges 79 ii Restricted Junior Payments 79 Restrictions on Restricted Subsidiary Distributions 80 Investments 80 Financial Covenants 81 Fundamental Changes; Disposition of Assets; Acquisitions 81 [Reserved] 84 Sales and Lease Backs 84 Transactions with Shareholders and Affiliates 84 Conduct of Business 85 Permitted Activities of Company 85 [Reserved]. 85 [Reserved]. 85 Fiscal Year 85 [Reserved]. 85 Amendments to Organizational Documents 85 Prepayments of Certain Indebtedness and Payments with Proceeds of Loans or Collateral 85 Issuance of Disqualified Capital Stock 86 SECTION 7. GUARANTY 86 Guaranty of the Obligations 86 Contribution by Guarantors 86 Payment by Guarantors 87 Liability of Guarantors Absolute 87 Waivers by Guarantors 89 Guarantors’ Rights of Subrogation, Contribution, etc 90 Subordination of Other Obligations 91 Continuing Guaranty 91 Authority of Guarantors or Borrowers 91 Financial Condition of Borrowers 91 Bankruptcy, etc. 92 Discharge of Guaranty Upon Sale of Guarantor 92 Taxes 93 SECTION 8. EVENTS OF DEFAULT 93 Events of Default 93 SECTION 9. AGENTS 96 Appointment of Agents 96 Powers and Duties 96 General Immunity 97 Agents Entitled to Act as Lender 98 Lenders’ Representations, Warranties and Acknowledgment 98 Right to Indemnity 99 Successor Administrative Agent; Collateral Agent 99 Collateral Documents and Guaranty Proofs of Claim iii Arrangers Lenders Steering Committee SECTION 10. MISCELLANEOUS Notices Expenses Indemnity Set Off Amendments and Waivers Successors and Assigns; Participations Special Purpose Funding Vehicles Independence of Covenants Survival of Representations, Warranties and Agreements No Waiver; Remedies Cumulative Marshalling; Payments Set Aside Severability Obligations Several; Independent Nature of Lenders’ Rights Headings APPLICABLE LAW CONSENT TO JURISDICTION WAIVER OF JURY TRIAL Confidentiality Usury Savings Clause Counterparts Effectiveness Patriot Act Disclosure Appointment for Perfection Electronic Execution of Assignments No Fiduciary Duty Lender Agreement to Tender Entire Agreement Borrower Representative Amendment and Restatement iv APPENDICES: A [Intentionally Omitted] B Notice Addresses SCHEDULES: Post-Closing Collateral Procedures Borrower Amounts Jurisdictions of Organization and Qualification Capital Stock and Ownership 6.8(m) Sales of Assets and Acquisitions Lenders Steering Committee EXHIBITS: A-1 Funding Notice A-2 Conversion/Continuation Notice B Note C Compliance Certificate D Opinions of Counsel E Assignment Agreement F Certificate Regarding Non-bank Status G-1 Closing Date Certificate G-2 Solvency Certificate H Counterpart Agreement I Collateral Agreement J Joinder Agreement v AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of July 29, 2009, is entered into by and among CIT GROUP INC., a Delaware corporation (“Company”),CERTAIN SUBSIDIARIES OF CIT GROUP INC., the Lenders party hereto from time to time, and BARCLAYS BANK PLC, as Administrative Agent (in such capacity, or any successor thereto pursuant to the terms hereof, “Administrative Agent”) and Collateral Agent (in such capacity, or any successor thereto pursuant to the terms hereof, “Collateral Agent”), and amends and restates in its entirety that certain Credit and Guaranty Agreement dated as of July20, 2009 (the “Original Credit Agreement”), by and among the Company, the lenders party thereto and Barclays Bank PLC, as administrative agent and collateral agent for such lenders thereunder. RECITALS: WHEREAS, capitalized terms used in these Recitals shall have the respective meanings set forth for such terms in Section 1.1 hereof; WHEREAS, pursuant to the Original Credit Agreement, the Lenders thereunder extended a term loan facility to Borrowers, in an aggregate amount equal to $2,000,000,000 (which may be increased to $3,000,000,000 under the circumstances set forth in Section 2.20), the proceeds of which shall be used for working capital and other general corporate purposes of Company and its subsidiaries; WHEREAS, Borrowers have requested that the Lenders amend and restate the Original Credit Agreement; and WHEREAS, Guarantors have agreed to continue to guarantee the obligations of Borrowers under the Original Credit Agreement and hereunder, and Subsidiary Guarantors have agreed to continue to secure their respective Obligations under the Original Credit Agreement and hereunder by amending, restating and reaffirming their First Priority Lien granted to Collateral Agent, for the benefit of Secured Parties, on substantially all of their respective assets, including a pledge of all of the Capital Stock of each of their respective Domestic Subsidiaries and all of the Non-Voting Capital Stock and sixty-five percent (65%) of the Voting Capital Stock of each of their respective Foreign Subsidiaries, and certain Foreign Subsidiaries have pledged all of the Non-Voting Stock and sixty-five percent (65%) of the Voting Capital Stock of certain Foreign Subsidiaries as specified in the Collateral Agreement or the applicable Foreign Law Pledge Agreement; provided that such pledge includes substantially all of the Capital Stock of CIT Aerospace International (Ireland) (“Aerospace”) and forty-nine percent (49%) of the Voting Capital Stock of CIT Group Finance (Ireland) (“CIT Ireland”). NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto agree as follows: DRAFT SECTION 1. DEFINITIONS AND INTERPRETATION 1.1Definitions.The following terms used herein, including in the preamble, recitals, exhibits and schedules hereto, shall have the following meanings: “23A Transaction” means any transfer or transfers of assets of Company or any Restricted Subsidiary to CIT Bank pursuant to waivers of Section 23A of the Federal Reserve Act. “Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with respect to an Interest Period for a LIBOR Rate Loan, the greater of (A) three percent (3%) per annum and (B) the rate per annum obtained by dividing (i) (a) the rate per annum (rounded to the nearest one-hundredth of one percent (1/100 of 1%)) equal to the rate determined by Administrative Agent to be the offered rate which appears on Reuters Screen which displays an average British Bankers Association Interest Settlement Rate (such page currently being LIBOR 01 Page) for deposits (for delivery on the first day of such period) with a term equivalent to such period in Dollars, determined as of approximately 11:00 a.m.(London, England time) on such Interest Rate Determination Date, or (b) in the event the rate referenced in the preceding clause (a) does not appear on such page or service or if such page or service shall cease to be available, the rate per annum (rounded to the nearest one-hundredth of one percent (1/100 of 1%)) equal to the rate determined by Administrative Agent to be the offered rate on such other page or other service which displays an average British Bankers Association Interest Settlement Rate for deposits (for delivery on the first day of such period) with a term equivalent to such period in Dollars, determined as of approximately 11:00 a.m. (London, England time) on such Interest Rate Determination Date, or (c) in the event the rates referenced in the preceding clauses (a) and (b) are not available, the rate per annum (rounded to the nearest one-hundredth of one percent (1/100 of 1%)) equal to the offered quotation rate to first class banks in the London interbank market for deposits (for delivery on the first day of the relevant period) in Dollars of amounts in same day funds comparable to the principal amount of the applicable Loan, for which the Adjusted LIBOR Rate is then being determined with maturities comparable to such period as of approximately 11:00 a.m. (London, England time) on such Interest Rate Determination Date as determined by Administrative Agent in accordance with its customary practices, by (ii) an amount equal to (a) one, minus (b) the Applicable Reserve Requirement. “Administrative Agent” as defined in the preamble hereto. “Adverse Proceeding” means any action, suit, proceeding (whether administrative, judicial or otherwise), governmental investigation or arbitration (whether or not purportedly on behalf of Company or any of its Restricted Subsidiaries) at law or in equity, or before or by any Governmental Authority, domestic or foreign (including any Environmental Claims) or other regulatory body or any arbitrator whether pending or, to the best knowledge of Company or any of its Restricted Subsidiaries, threatened against or affecting Company or any of its Restricted Subsidiaries or any property of Company or any of its Restricted Subsidiaries. “Aerospace” as defined in the recitals. “Affected Lender” as defined in Section 2.14(b). 2 “Affected Loans” as defined in Section 2.14(b). “Affiliate” means, as applied to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with, that Person.For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), as applied to any Person, means the possession, directly or indirectly, of the power (i) to vote five percent (5%) or more of the Securities having ordinary voting power for the election of directors of such Person, or (ii) to direct or cause the direction of the management and policies of that Person, whether through the ownership of voting securities or by contract or otherwise.Notwithstanding anything to the contrary herein, in no event shall any Agent or Lender, or any Person acquired or formed in connection with a workout, restructuring or foreclosure in the Ordinary Course of Business Activities which is in an industry other than the business of Company and its Restricted Subsidiaries be considered an “Affiliate” of any Credit Party. “Agent” means each of Administrative Agent, Collateral Agent and Syndication Agent. “Agent Affiliates” has the meaning set forth in Section 10.1(b). “Aggregate Amounts Due” as defined in Section 2.13. “Aggregate Amounts Due Excess” as defined in Section 2.13. “Aggregate Payments” as defined in Section 7.2. “Agreement” means this Amended and Restated Credit and Guaranty Agreement, dated as of July 29, 2009, and any annexes, exhibits, and schedules to any of the foregoing, in each case as amended, amended and restated, supplemented or otherwise modified from time to time. “Aircraft Purchase Contract” means (i) Airbus A320 Family and A350 Purchase Agreement, dated as of August 17, 2005, between AVSA S.A.R.L., as Seller, and C.I.T. Leasing Corporation, as Buyer, (ii) Airbus A330 Purchase Agreement, dated as of June 29, 2006, between Airbus, S.A.S., as Seller, and C.I.T. Leasing Corporation, as Buyer, (iii) Purchase Agreement Number 3128, dated as of September 15, 2006, between The Boeing Company and C.I.T. Leasing Corporation, relating to Boeing Model 787-8BK Aircraft, and (iv) Purchase Agreement Number 3172, dated as of December 7, 2006, between The Boeing Company and C.I.T. Leasing Corporation, relating to Boeing Model 737-7BK Aircraft, each such agreement as may be amended, restated, supplemented or otherwise modified from time to time, in a manner not inconsistent with this Agreement or the Collateral Agreement. “Aircraft Mortgage” means any aircraft mortgage entered into in favor of the Collateral Agent, in form and substance reasonably satisfactory to the Collateral Agent, and the Grantor or Owner-Trustee, as applicable, with respect to aircraft owned by a Grantor or an Owner-Trustee. “Allocation Time” as defined in Section 2.20. 3 “Applicable Margin” means (i) with respect to Loans that are LIBOR Rate Loans, ten percent (10%) per annum; and (ii) with respect to Loans that are Base Rate Loans,nine percent (9%) per annum. “Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan, the maximum rate, expressed as a decimal, at which reserves (including any basic marginal, special, supplemental, emergency or other reserves) are required to be maintained with respect thereto against “Eurocurrency Liabilities” (as such term is defined in Regulation D) under regulations issued from time to time by the Board of Governors of the Federal Reserve System or other applicable banking regulator.Without limiting the effect of the foregoing, the Applicable Reserve Requirement shall reflect any other reserves required to be maintained by such member banks with respect to (i) any category of liabilities which includes deposits by reference to which the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be determined, or (ii) any category of extensions of credit or other assets which include LIBOR Rate Loans.A LIBOR Rate Loan shall be deemed to constitute Eurocurrency liabilities and, as such, shall be deemed subject to reserve requirements without benefits of credit for proration, exceptions or offsets that may be available from time to time to the applicable Lender.The rate of interest on LIBOR Rate Loans shall be adjusted automatically on and as of the effective date of any change in the Applicable Reserve Requirement. “Approved Electronic Communications” means any notice, demand, communication, information, document or other material that any Credit Party provides to the Administrative Agent pursuant to any Credit Document or the transactions contemplated therein which is distributed to Agents or to Lenders by means of electronic communications pursuant to Section 10.1(b). “Approved Restructuring Plan” means a document that includes “Restructuring Plan” in its title and contemplates restructuring the Credit Parties’ Indebtedness, as adopted by Company and approved by the Lenders Steering Committee as the same may be amended, supplemented or otherwise modified from time to time with the consent of the Lenders Steering Committee and which plan may provide for debt exchanges, debt incurrences, asset sales, debt repayments, recapitalizations, restructurings, acquisitions, and 23A Transactions. “Arranger” means Barclays Capital in its capacity as sole lead arranger and sole lead bookrunner. “Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and leaseback, assignment, conveyance, license, transfer or other disposition to, or any exchange of property with, any Person, in one transaction or a series of transactions, of all or any part of Company’s or any of its Restricted Subsidiaries’ businesses, assets or properties of any kind, whether real, personal, or mixed and whether tangible or intangible, whether now owned or hereafter acquired, including the Capital Stock of any of Company’s Restricted Subsidiaries, other than loans, leases, or goods (including, without limitation, equipment), in each case, held in the Ordinary Course of Business Activities for purposes of loaning or leasing which are sold or leased in the Ordinary Course of Business Activities. 4 “Assignment Agreement” means an Assignment and Assumption Agreement substantially in the form of Exhibit E, with such amendments or modifications as may be approved by Administrative Agent. “Assignment Effective Date” as defined in Section 10.6(b). “Attributable Debt” means as of the date of determination thereof, without duplication, the principal balance outstanding under any synthetic lease, tax retention operating lease, off-balance sheet loan or similar off-balance sheet financing product to which such Person is a party, where such transaction is considered borrowed money indebtedness for tax purposes but is classified as an operating lease in accordance with GAAP. “August 2009 Notes” means Company’s floating rate senior notes due August 17, 2009. “Authorized Officer” means, as applied to any Person, any individual holding the position of chairman of the board (if an officer), chief executive officer, president, chief financial officer or treasurer, in each case, whose signatures and incumbency have been certified to Administrative Agent. “Bank Activities” means (i) 23A Transactions and (ii) any transfer or transfers of assets, Liens, Indebtedness, subordinations, participations, payments, assignments, reimbursements, purchases, granting of security interests, perfection thereof, and replacements thereof to secure obligations, servicing or other agreements or actions by Company or any Restricted Subsidiary in favor of CIT Bank required to be taken or which would be prudent to take in order to comply with all agreements now and hereafter entered into between any of Company or Restricted Subsidiary and CIT Bank, or CIT Bank and its regulators, and all laws, federal, state and local statutes, rules, guidelines, regulations, codes, executive orders and administrative or judicial precedents or authorities, including the interpretation thereof by any governmental authority charged with the enforcement, interpretation or administration thereof, and all administrative orders, directed duties, requests, licenses and agreements with such governmental authorities, whether or not having the force of law, all arising from or relating to CIT Bank, together with all contractual indemnifications in connection with each of the above, and any and all actions undertaken in connection with any of the foregoing activities. “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy,” as now and hereafter in effect, or any successor statute. “Base Rate” means, for any day, a rate per annum equal to the greater of(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in effect on such day plus 0.5% and (iii) the Adjusted LIBOR Rate for a LIBOR Rate Loan with a one-month Interest Period commencing on such date plus 1.0%.Any change in the Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective on the effective day of such change in the Prime Rate or the Federal Funds Effective Rate, respectively. “Base Rate Loan” means a Loan bearing interest at a rate determined by reference to the Base Rate. 5 “Beneficiary” means each Agent and Lender. “Borrower Representative” means Company. “Borrowers” means Company and Subsidiary Borrowers (each, individually, a “Borrower”). “Business Day” means (i) any day excluding Saturday, Sunday and any day which is a legal holiday under the laws of the State of New York or is a day on which banking institutions located in such state are authorized or required by law or other governmental action to close, and (ii) with respect to all notices, determinations, fundings and payments in connection with the Adjusted LIBOR Rate or any LIBOR Rate Loans, means any day which is a Business Day described in clause (i) and which is also a day for trading by and between banks in Dollar deposits in the London interbank market. “Call Premium” means, with respect to any prepayment or repayment of any Term Loans or Commitment reduction (whether mandatory or voluntary, and whether resulting from an acceleration or otherwise) other than as part of or following the consummation of an Approved
